DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Applicant’s arguments against claim 1:
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the combination of Chang, Cap, and Cox does not disclose "wherein the device key comprises a device identifier that identifies a destination node device and at least one identical copy of the device identifier." Applicant further elaborates that “Cox wants to pad the size of his secure device data to match the size of his SBK… the padding may comprise 3 copies of the secure device data to equal (3 x 32 bits) 96 bits of padding… Cox's secure device data is padded with copies of the secure device data to achieve a desired size which is not the same as a device key which comprises at least one identical copy of the device identifier as claimed.” 
In response, it is noted that at least [0008] of Cox recites that “embodiments provide a convenient and effective mechanism for generating a key for use in securing data on a portable electronic device, where the key is generated from…a unique identifier of the portable electronic device (e.g., a serial number, MAC identifier, etc.)” and that the “secret key may be used as the encryption key for each stage… result of the second encryption stage may include the generated key which may be used to perform subsequent operations.” Further, at least [0033] of Cox recites that “UID 146 may comprise a serial number, MAC identifier, etc. associated with system on a chip 100 and/or a device/system incorporating system on a chip 100… by using UID 146 in generating the SSK, the generated SSK may also be unique to system on a chip 100 and/or a device/system incorporating system on a chip 100.”

As such, it is considered that the SSK comprises the unique identifier such as a MAC address, as well as at least one identical copy of the unique identifier according to the steps performed above. This is considered to disclose "wherein the device key comprises a device identifier that identifies a destination node device and at least one identical copy of the device identifier." 

Regarding Applicant’s arguments (i.e., pages 8-10) against the remainder of the claims:
Applicant's arguments have been fully considered but they are not persuasive. 
	Said arguments appear to either be identical to, or rely upon, the arguments addressed with respect to claim 1 above. As such, claims 3, 5-10, 12-13, and 16-24 remain rejected for substantially the same reasons as discussed concerning claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6, 8-10, 12-13, 17-18, 20-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0174901 A1) in view of Cap (US 2010/0265034 A1) and Cox (US 2009/0202069 A1).

Regarding claim 1, Chang discloses: A method for facilitating secure communication in a network, comprising: encrypting, by a source node device in the network, a new cryptographic key using a current cryptographic key as an encryption key; transmitting, by said source node device, the encrypted new cryptographic key to a destination node device in the network.
Refer to at least FIG. 1 of Chang with respect to a WAP and a Client.
Refer to at least [0021]-[0022] and/or [0024] of Chang, wherein the WAP creates a message that contains a new password. The message is encrypted with an old password and sent to the Client. The client decrypts the message to obtain the new password. 
receiving, by the source node device, an acknowledgement comprising an encrypted acknowledgement message from the destination node device, the encrypted acknowledgement message being a message encrypted with the new cryptographic key; and 
decrypting, by the source node device, the encrypted acknowledgement message using the new cryptographic key as a decryption key. 
Refer to at least [0022] and [0031] of Chang, wherein the Client creates an acknowledgement message using the new password.  See also [0035]-[0038], the WAP decrypts received encrypted messages from the client to determine message contents.
Chang does not specify: wherein the acknowledgement message comprises a current cryptographic key;  wherein the current cryptographic key is based on a device key, wherein the device key comprises a device identifier that identifies a destination node device and at least one copy of the device identifier. 
However, Cap discloses: wherein the acknowledgement message comprising an encrypted current cryptographic key; 
Refer to at least [0241] and Figure 22 and [0348]-[0353] of Cap with respect to validating a key update procedure whereby a responding unit sends an old key encrypted with a newly received key as acknowledgement/validation of adopting new key.
These teachings concern a key update procedure, and are considered to be combinable with those of Chang concerning a key update procedure. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant's invention to modify the teachings of Chang to include the old key in its acknowledgement message because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to said one of ordinary skill in the art.  Furthermore, one would be motivated to adopt known key update validation techniques considered as best practices within the art.
The combined teachings of Chang and Cap fail to disclose wherein the current cryptographic key based on a device key, wherein the device key comprises a device identifier that identifies a destination node device and at least one identical copy of the device identifier.  
However, Chang-Cap in view of Cox discloses wherein the current cryptographic key based on a device key, wherein the device key comprises a device identifier that identifies a destination node device and at least one copy of the device identifier.  
Refer to at least FIG. 4 and [0055]-[0060] of Cox, wherein a secure key is derived from data such as a unique identifier (UID). Padding is implemented, wherein the data such as the UID is copied based on a required encryption size.
Refer to at least [0008] and [0033] of Cox, wherein the UID may be a MAC identifier.
The teachings of Cox concern creating a new key, and are considered to be combinable with those of Chang-Cap concerning updating keys. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant's invention to modify the teachings of Chang-Cap to further include deriving updated keys from a unique identifier and padding including copies of the unique identifier for at least the reasons discussed in [0027], [0055], and [0058] of Cox (i.e., increased cryptographic security and efficiency, as well as compatibility with encryption outputs of any desired size) .

Regarding independent claim 3, it is substantially similar to independent claim 1, and is therefore likewise rejected.

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning the keys).

Regarding claim 8, Chang-Cap-Cox discloses: The method of claim 7, wherein the device identifier is a unique serial number of the destination node device.
Refer to at least [0008] of Cox with respect to the UID being a serial number and/or a MAC identifier.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 9 , it is rejected for substantially the same reasons as claim 8 above.

Regarding claim 10, Chang-Cap-Cox discloses: The method of claim 7, wherein the device key comprises the device identifier and one or more padding bits.
Refer to at least [0055] and [0058] of Cox with respect to padding bits. 


Regarding claim 12, it is substantially similar to independent claim 1, and is therefore likewise rejected.

Regarding independent claim 13, it is substantially similar to independent claim 1, and is therefore likewise rejected.

Regarding claim 17, it is rejected for substantially the same reasons as claim 1 above.

Regarding claim 18, it is substantially similar to independent claim 13, and is therefore likewise rejected.

Regarding claim 20, it is rejected for substantially the same reasons as claim 1 above.

Regarding claim 21, it is substantially similar to independent claim 3, and is therefore likewise rejected.

Regarding claim 24, Chang-Cap-Cox discloses: The method of claim 1, wherein the device key comprises the at least one identical copy of the device identifier based on that a size of the device identifier is less than a size of an encryption key size.
Refer to at least [0055] and [0058] of Cox with respect to the UID having a size less than the encrypted result, and therefore adding padding such as a copy of the UID. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

s 5, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Cap-Cox as applied to claims 1, 3, 6, 8-10, 12-13, 17-18, 20-21, and 24  above, and further in view of Official Notice.

Regarding claim 5, Chang-Cap-Cox does not specify: wherein the source node is a network gateway. However, the examiner hereby takes official notice that, before the filing date of Applicant's invention, it was known in the art for access points (such as those of Chang) to further include gateway functionality. Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Chang-Cap-Cox to include a gateway because the substitution of one known element for another (types of AP) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, it is substantially similar to claim 5, and is therefore likewise rejected.

Regarding claim 19, it is substantially similar to claim 5, and is therefore likewise rejected.

Claims 7 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Cap-Cox as applied to claims 1, 3, 6, 8-10, 12-13, 17-18, 20-21, and 24 above, and further in view of Lee (US 2008/0292103 A1).

Regarding claim 7, Chang-Cap-Cox discloses: The method of claim 1, wherein the current cryptographic key is an initial cryptographic key, and wherein the method further comprises, transmitting, by the source node, the encrypted initial cryptographic key to the destination node.
Refer to the rejection of claim 1 above. 
before encrypting and transmitting the new cryptographic key: encrypting, by the source node device, the initial cryptographic key using a device key as an encryption key to obtain an encrypted initial cryptographic key, wherein said device key is based on a device identifier that identifies the destination node device. However, Chang-Cap-Cox in view of Lee discloses: before encrypting and transmitting the new cryptographic key: encrypting, by the source node device, the initial cryptographic key using a device key as an encryption key to obtain an encrypted initial cryptographic key, wherein said device key is based on a device identifier that identifies the destination node device.
Refer to at least FIG. 1-2, [0051], and [0071] of Lee with respect to encrypting a key with a device key of an external device. 
The teachings of Chang-Cap-Cox and Lee concern securing communications between devices, and are considered to be combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant's invention to modify the teachings of Chang-Cap-Cox to include use of a device key for key encryption because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention; and further for at least the reasons discussed in [0008]-[0017] of Lee. 

Regarding claims 22-23, they are substantially similar to elements of claim 7 above, and are therefore likewise rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432